                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,             )
                                      )
                  Plaintiff,          )               4:18CR3013
                                      )
            v.                        )
                                      )
MARSHAL MARSHALL,                     )                  ORDER
                                      )
                  Defendant.          )
                                      )


      IT IS ORDERED that defendant’s motion to extend deadline in which to file
sentencing motions (filing no. 147) is granted.

      DATED this 23rd day of July, 2019.

                                    BY THE COURT:

                                    s/ Richard G. Kopf
                                    Senior United States District Judge
